Honorable Dorman H. Winfrey Director  Librarian Texas State Library Box 12927, Capitol Station Austin, Texas 78711
Re: Whether the State Library may authorize receipt of fewer than 150 copies of a state publication.
Dear Mr. Winfrey:
You have requested our opinion concerning whether the State Library may authorize the printing of fewer than 150 copies of state publications.
Article 5442a, V.T.C.S., provides:
  On the requisition of the State Librarian therefore, the Board of Control shall cause to be printed and furnished to the State Library for distribution and exchange the following publications, or such additional number as said librarian shall request: 150 copies of all annual, biennial and special reports of state departments, boards and institutions, findings of all investigations, bulletins, circulars, laws issued as separates, and legislative manuals, and 150 copies of all other publications, except routine business forms and court reports. No accounts for such printing shall be approved and no warrants shall be issued therefore, until the Board of Control is furnished by the contract printer with the receipt of the Librarian for such publications.
The statute expressly requires 150 copies `or such additional number as said librarian shall request.' (Emphasis added). Furthermore, article 5442a, section 3 provides:
  Each state agency shall furnish the Texas State Library or the legislative reference library with state documents in the quantity specified in Article 5442, Revised Civil Statutes of Texas, 1925, as amended.
Since the `quantity specified in article 5442' is 150 or more, in our opinion, the clear words of the Legislature require the printing of a minimum of 150 copies for the State Library, where the State Librarian requisitions a document from the Board of Control. Of course whether a document is to be requisitioned is a matter within the discretion of the State Librarian as limited by law. See V.T.C.S. art. 5441.
 SUMMARY
The State Library may not authorize the printing and furnishing of fewer than 150 copies of state publications other than routine business forms and court reports; where the State Librarian has requisitioned a document, at least 150 copies must be furnished.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee